


Loan No. R10910TO2B


REVOLVING TERM LOAN SUPPLEMENT


THIS SUPPLEMENT to the Master Loan Agreement dated July 21, 2010 (the "MLA"), is
entered into as of December 28, 2012 between FARM CREDIT SERVICES OF AMERICA,
FLCA ("Lead Lender") and GOLDEN GRAIN ENERGY, LLC, Mason City, Iowa (the
"Company"), and amends and restates the Supplement dated June 23, 2011 and
numbered R10910T02A.


SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, Agent agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
$5,000,000.00 at any one time outstanding (the "Commitment"). Within the limits
of the Commitment, the Company may borrow, repay and reborrow.


SECTION 2. Purpose. The purpose of the Commitment is to establish a settlement
line for the Company to settle daily activity including cash management
services.


SECTION 3. Term. The term of the Commitment shall be from the date hereof, up to
and including February 1, 2020, or such later date as Agent (as that term is
defined in the MLA) may, in its sole discretion, authorize in writing.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A)One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
3.15% above the rate quoted by the British Bankers Association (the "BBA") at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA's
official website on the first "U.S. Banking Day" (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first "U.S. Banking Day" of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) "U.S. Banking Day" shall mean a day
on which Agent is open for business and banks are open for business in New York,
New York; (2) "Eurocurrency Liabilities" shall have the meaning as set forth in
"FRB Regulation D"; and (3) "FRB Regulation D" shall mean Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended.


(B)Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.


(C)LIBOR. At a fixed rate per annum equal to "LIBOR" (as hereinafter defined)
plus 3.15%. Under this option: (1) rates may be fixed for "Interest Periods" (as
hereinafter defined) of 1, 2, 3, 6, 9, or 12 months, as selected by the Company;
(2) amounts may be fixed in increments of $100,000.00 or multiples thereof; (3)
the maximum number of fixes in place at any one time shall be five; and (4)
rates may only be fixed on a "Banking Day" (as hereinafter defined) on three
Banking Days' prior written notice. For purposes hereof: (a) "LIBOR" shall mean
the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on "Eurocurrency Liabilities" [as hereinafter defined] for banks
subject to "FRB Regulation D" [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the "BBA")
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another major information vendor listed on BBA's official website;
(b) "Banking Day" shall mean a day on which Agent is open for business, dealings
in U.S. dollar deposits are




--------------------------------------------------------------------------------




Revolving Term Loan Supplement RI0910T02B                                 -2-
GOLDEN GRAIN ENERGY, LLC
Mason City, Iowa


being carried out in the London interbank market, and banks are open for
business in New York City and London, England; (c) "Interest Period" shall mean
a period commencing on the date this option is to take effect and ending on the
numerically corresponding day in the next calendar month or the month that is 2,
3, 6, 9, or 12 months thereafter, as the case may be; provided, however, that:
(i) in the event such ending day is not a Banking Day, such period shall be
extended to the next Banking Day unless such next Banking Day falls in the next
calendar month, in which case it shall end on the preceding Banking Day; and
(ii) if there is no numerically corresponding day in the month, then such period
shall end on the last Banking Day in the relevant month; (d) "Eurocurrency
Liabilities" shall have meaning as set forth in "FRB Regulation D"; and (e) "FRB
Regulation D" shall mean Regulation D as promulgated by the Board of Governors
of the Federal Reserve System, 12 CFR Part 204, as amended.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company's local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent's request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable quarterly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent's option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.


SECTION 5. Promissory Note. The Company promises to repay the loans that are
outstanding at the time the Commitment expires on February 1, 2020. If any
installment due date is not a day on which Agent is open for business, then such
payment shall be made on the next day on which Agent is open for business. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.


SECTION 6. Security. The Company's obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA.


SECTION 7. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.


SECTION 8. Settlement Line.


(A)Lead Lender, at any time and from time to time in its sole discretion, may by
written notice to the Company require that all of or a portion of the loans
outstanding under this Supplement (as amended, supplemented or modified from
time to time) be repaid using the proceeds of Revolving Term Loan Supplement No.
RI0910T01 dated July 21, 2010 (as amended, supplemented or modified from time to
time). If the Company receives such written




--------------------------------------------------------------------------------




Revolving Term Loan Supplement RI0910T02B                                 -3-
GOLDEN GRAIN ENERGY, LLC
Mason City, Iowa


notice from Agent at or before 10:00 a.m. Company's local time on a business
day, the Company shall, at or before 12:00 noon Company's local time on such
business day, make the required prepayment of all or a portion of the loans as
requested in Agent's written notice.


(B)The Company, at any time and from time to time in its sole discretion, may,
by delivery of the appropriate notices pursuant to the MLA, repay all or a
portion of the loans outstanding under this Supplement using the proceeds of the
Supplements referenced in (A) above.


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA, FLCA
 
GOLDEN GRAIN ENERGY, LLC
 
 
 
By: /s/ Katheryn Frahm
 
By: /s/ Walter Wendland
 
 
 
Title: VP Commercial Lender
 
Title: President and CEO





